Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 1 of 16 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                              :
  RENEE PISTONE, on behalf of herself and all :
  others similarly situated,                  :
                                              :
                          Plaintiff,          : Civil Action No.
                                              :
  vs.                                         : CLASS ACTION COMPLAINT AND
                                              : JURY TRIAL DEMAND
  CLIENT SERVICES, INC.,                      :
                                              :
                          Defendant.          :
                                              :
                                              :
  ––––––––––––––––––––––––––––––––––––––––– X


         Plaintiff RENEE PISTONE, on behalf of herself and all others similarly situated,

  (hereinafter “Plaintiff”) by and through her undersigned attorney, alleges against the

  above-named Defendant CLIENT SERVICES, INC. ("Defendant"), the following:



                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for statutory damages and declaratory and

  injunctive relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair

  Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors

  from engaging in abusive, deceptive and unfair practices.
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 2 of 16 PageID: 2




                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of the State of New Jersey,

  County of Ocean and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Based upon information and belief, Defendant Client Services Inc.

  (“Defendant” or “Client Services”) is a debt collector with a street address of 3451 Harry

  S. Truman Blvd., Saint Charles, MO 63301-4047.

          9.      Upon information and belief, Defendant is a company that uses the mail,

                                                 2
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 3 of 16 PageID: 3




  telephone, and facsimile and regularly engages in business, the principal purpose of

  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

  New Jersey consumers and their successors in interest (the “Class”), who have received

  debt collection letters from the Defendant which are in violation of the FDCPA, as

  described in this Complaint.

         11.     This Action is properly maintained as a class action. The Class consists of:

                 • All New Jersey consumers who were sent letters and/or notices from or
                 on behalf of Defendant in a form substantially similar to attached Exhibit
                 A and which included the alleged conduct and practices described herein.

                • The Class period begins one year to the filing of this Action.

         12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

                 maintaining a class action:

                •    Upon information and belief, the Class is so numerous that joinder of

                    all members is impracticable because there are hundreds and/or

                    thousands of persons who have received debt collection letters and/or

                    notices from the Defendants that violate specific provisions of the

                    FDCPA. Plaintiff is complaining of a standard form letter and/or

                    notice that is sent to hundreds of persons (See Exhibit A), except that

                    the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2,



                                               3
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 4 of 16 PageID: 4




                  partially redacted the financial account numbers in an effort to protect

                  Plaintiff’s privacy);

              •   There are questions of law and fact which are common to the Class and

                  which predominate over questions affecting any individual Class

                  member. These common questions of law and fact include, without

                  limitation:

                      a.        Whether the defendant violated various provisions of the

                      FDCPA, including, but not limited to 15 U.S.C. §§ 1692e, 1692f

                      and/or 1692g, and subsections therein;

                      b.        Whether Plaintiff and the Class have been injured by the

                      Defendant’s conduct;

                      c.        Whether Plaintiff and the Class have sustained damages

                      and are entitled to restitution as a result of Defendant’s

                      wrongdoing, and if so, what is the proper measure and appropriate

                      statutory formula to be applied in determining such damages and

                      restitution; and

                      g.        Whether Plaintiff and the Class are entitled to declaratory

                      and/or injunctive relief.

              •   Plaintiff’s claims are typical of the Class, which all arise from the same

                  operative facts and are based on the same legal theories;

              •   Plaintiff has no interest adverse or antagonistic to the interest of the

                  other members of the Class;




                                              4
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 5 of 16 PageID: 5




              •   Plaintiff will fairly and adequately protect the interest of the Class and

                  has retained experienced and competent attorneys to represent the

                  Class;

              •   A Class Action is superior to other methods for the fair and efficient

                  adjudication of the claims herein asserted. Plaintiff anticipates that no

                  unusual difficulties are likely to be encountered in the management of

                  this class action;

              • A Class Action will permit large numbers of similarly situated persons

                  to prosecute their common claims in a single forum simultaneously

                  and without the duplication of effort and expense that numerous

                  individual actions would engender. Class treatment will also permit the

                  adjudication of relatively small claims by many Class members who

                  could not otherwise afford to seek legal redress for the wrongs

                  complained of herein. Absent a Class Action, class members will

                  continue to suffer losses of statutory protected rights as well as

                  monetary damages. If Defendant’s conduct is allowed to proceed

                  without remedy they will continue to reap and retain the proceeds of

                  their ill-gotten gains;

              •   Defendant has acted on grounds generally applicable to the entire

                  Class, thereby making appropriate final injunctive relief or

                  corresponding declaratory relief with respect to the Class as a whole.


                               STATEMENT OF FACTS

        13.   Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

                                             5
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 6 of 16 PageID: 6




  defined by 15 U.S.C. §1692a(3).

            14.   Prior to January 27, 2020, Plaintiff allegedly incurred a financial

  obligation to Synchrony Bank PayPal (“Synchrony”) related to a consumer debt (“the

  Debt”).

            15.   The Debt arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

            16.   The alleged Synchrony Debt is a "debt" as defined by 15 U.S.C. §

  1692a(5).

            17.   Synchrony is a "creditor" as defined by 15 U.S.C. § 1692a(4).

            18.   At some time prior to January 27, 2020, the Synchrony Debt obligation

  became past due with a balance of $607.85.

            19.   At some point prior to January 27, 2020, the Debt was referred for

  collection by Synchrony to Defendant.

            20.   At the time the Synchrony Debt was placed with Defendant, the balance

  was past due.

            21.   On or about January 27, 2020, Defendant sent Plaintiff a collection letter

  (“the Collection Letter”) with respect to the Debt seeking to collect $607.85. See,

  attached Exhibit A.

            22.   The January 27, 2020 collection letter was Defendant’s initial written

  communication to Plaintiff with respect to the Debt.

            23.   The Collection Letter was sent in connection with the collection of the

  Synchrony obligation.

                                                6
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 7 of 16 PageID: 7




         24.        The January 27, 2020 collection letter was a “communication” as defined

  by 15 U.S.C. §1692a(2).

         25.        The Collection Letter was the first written communication by Defendant to

  Plaintiff with respect to the Debt.

         26.        The Collection Letter was required to contain a notification of Plaintiff’s

  verification rights within the meaning of 15 U.S.C. §1692g(a).

         27.        15 U.S.C. § 1692g provides that within five days after the initial

  communication with a consumer in connection with the collection of any debt, a debt

  collector shall, unless the information is contained in the initial communication or the

  consumer has paid the debt, send the consumer a written notice containing certain

  enumerated information.

         28.        15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

  statement that unless the consumer, within thirty days after receipt of the notice, disputes

  the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

  debt collector.

         29.        15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

  statement that if the consumer notifies the debt collector in writing within the thirty-day

  period that the debt, or any portion thereof, is disputed, the debt collector will obtain

  verification of the debt or a copy of a judgment against the consumer and a copy of such

  verification or judgment will be mailed to the consumer by the debt collector.

         30.        In order to be entitled to obtain verification of the debt or a copy of a

  judgment against the consumer, the consumer must dispute the debt in writing.

         31.        15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

                                                 7
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 8 of 16 PageID: 8




  statement that, upon the consumer's written request within the thirty-day period, the debt

  collector will provide the consumer with the name and address of the original creditor, if

  different from the current creditor.

          32.     In order to be entitled to obtain the name and address of the original

  creditor, if different from the current creditor, the consumer must request such in writing.

          33.     A debt collector has the obligation not just to convey the 15 U.S.C. §

  1692g required disclosures, but also to convey such clearly.

          34.     Even if a debt collector conveys the required information accurately, the

  debt collector nonetheless violates the FDCPA if that information is overshadowed or

  contradicted by other language in the communication.

          35.     Even if a debt collector conveys the required information accurately, the

  debt collector nonetheless violates the FDCPA if that information is overshadowed by

  other collection activities during the 30-day validation period following the

  communication.

          36.     15   U.S.C.   §   1692g(b)    provides   that   collection   activities   and

  communication during the 30-day period may not overshadow or be inconsistent with the

  disclosure of the consumer's right to dispute the debt or request the name and address of

  the original creditor.

          37.     A collection activity or communication overshadows or contradicts the

  validation notice if it would make the least sophisticated consumer uncertain or confused

  as to her rights.

          38.     The front side of each collection letter included the following statement

  (“The Statement”):

                                               8
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 9 of 16 PageID: 9




         39.     The Statement presumably attempted to comply with the requirements of

  section 1692g(a)(3)-(5).

         40.     The Statement does not direct the consumer to dispute the Debt with a

  particular address for an in writing dispute.

         41.     The Collection Letter includes two separate addresses for Defendant.

         42.     The least sophisticated consumer may be dissuaded from disputing the

  debt at all, since he or she may not know to which of the two addresses the debt dispute

  letter should be sent.

         43.     The top of the letter and bottom right of the letter provides a first address

  for Defendant (“the First Address”) of:

                 3451 Harry S. Truman Blvd.
                 St. Charles, MO 63301-4047

         44.     The bottom of the front page of the Collection Letter contains a second

  address for Defendant (“the Second Address”):

                 PO Box 1586
                 Saint Peters, MO 63376

         45.     The least sophisticated consumer may decide not to dispute the Debt since

  he or she would not know which of the two addresses to use to dispute the Debt.

         46.     Alternatively, the least sophisticated consumer may believe that he or she

  would have to send two dispute letters, one to each address, in order to dispute the Debt,

                                                  9
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 10 of 16 PageID: 10




   and thus decide that doing so would be too expensive or too difficult to do.

          47.     The use of multiple addresses by Defendant overshadowed the disclosure

   of the consumer’s right to dispute the Debt and obtain verification of the Debt.

          48.     As a result of the inclusion of multiple addresses, Plaintiff sustained a

   concrete, actual injury.

          49.     Additionally, the Collection Letter is unclear as to who Defendant

   represents.

          50.     While the Collection Letter identifies the current creditor and the original

   creditor, it does not indicate who the Defendant was retained by. The Collection Letter

   simply says, “We have been asked to contact you to arrange a resolution of your

   delinquent,” but does not say who hired Defendant. Thus, the consumer has no idea what

   the exact relationship is between the creditor and the Defendant.

          51.     In the last year, Defendant sent collection letters to numerous New Jersey

   consumers in which Defendant included multiple addresses in an initial written

   communication to a consumer.

          52.     Plaintiff suffered injury in fact by being subjected to unfair and abusive

   practices of Defendant.

          53.     Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

          54.     Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

          55.     Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

                                               10
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 11 of 16 PageID: 11




              56.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              57.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              58.   The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.

              59.   It is Defendant’s pattern and practice to send collection letters in the form

   described above, and which violate the FDCPA.

              60.   On information and belief, Defendant sent letters in the form described

   above to at least 50 natural persons in the State of New Jersey.


                                             COUNT I

                        FAIR DEBT COLLECTION PRACTICES ACT
                             VIOLATIONS OF 15 U.S.C. §1692

              61.   Plaintiff repeats the allegations contained in paragraphs 1 through 60 as if

   the same were set forth at length.

              62.   Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.




                                                  11
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 12 of 16 PageID: 12




          63.      Defendant’s conduct violated several provisions of the FDCPA, including,

   but not limited to:

          A. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

                representation or means in connection with the collection of a debt;

          B. 15 U.S.C. § 1692e(10) of the FDCPA by the use of any false representation or

                deceptive means to collect or attempt to collect any debt or to obtain

                information concerning a consumer;

          C. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

                notice;

          D. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

                is inconsistent with the consumer’s right to dispute the debt.



          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses; and

          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
                                                 12
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 13 of 16 PageID: 13




           January 27, 2021
                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: January 27, 2021                       By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.




                                               13
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 14 of 16 PageID: 14




                                 EXHIBIT A
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 15 of 16 PageID: 15
Case 3:21-cv-01285-BRM-LHG Document 1 Filed 01/27/21 Page 16 of 16 PageID: 16
